                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

SHERMAINE WALKER, et al.,        )
                                 )
                     Plaintiffs, )
                                 )
v.                               )             Case No.: 17-2601-DDC-KGG
                                 )
CORIZON HEALTH INC. f/k/a        )
CORRECTIONAL MEDICAL             )
SERVICES, et al.,                )
                                 )
                     Defendants. )
_______________________________)

          MEMORANDUM & ORDER ON MOTION TO COMPEL

      Now before the Court is the Motion to Compel Discovery filed by

Defendant Paul Corbier, M.D. (hereinafter “Defendant”). (Doc. 72.) Having

reviewed the submissions of the parties, Defendant’s motion is GRANTED as

more fully set forth below.

                                 BACKGROUND

      Plaintiffs are the surviving natural relatives of decedent Marques Davis.

They bring the present case alleging deliberate indifference to his serious medical

need and failure to provide medical care, failure to train, inadequate supervision,

and wrongful death of Davis while he incarcerated at the Hutchinson, Kansas,

Correctional Facility. (See Doc. 4.)



                                          1 
 
              Defendant Corbier noticed depositions for Plaintiff Shermaine Walker and

then-Plaintiff Erika Flowers for October 15-16, 2018.1 The notices included a

Fed.R.Civ.P. 30(b)(2) request for document production. (Docs. 50, 51.) The Rule

30(b)(2) requests seek documents, including internet/online postings, audio/video

recordings, photographs, text messages, and electronic communications, relating to

the events in this lawsuit, Marques Davis, and/or the minor child I.D.F. (Docs. 50,

51.) Category 7, for instance, seeks “[c]opies of any written, recorded or electronic

communications, including phone calls, text messages, emails or electronic chat

messaging, in your possession or control which in any way relate to Marques

Davis.” (Id.)

              Both Walker and Flowers testified that they never provided with

Defendant’s request for production. (Doc. 73-1, at 2; Doc. 73-2, at 2.) Counsel for

the parties agreed that Plaintiffs’ counsel would provide the documents after the

conclusion of the depositions, which would be held open for further questioning if

necessitated by the document production. (Doc. 73-1, at 3; Doc. 73-2, at 3.)

              Defense counsel wrote Plaintiff’s counsel on October 18, 2018, asking

whether Plaintiffs’ counsel would provide the documents before the November 1,

2018, and reminding Plaintiff’s counsel of the November 16, 2018, deadline for

Defendant to file a motion to compel. (Doc. 73-3.) Defendant received no

                                                            
1
    Flowers is the biological mother of Davis’s surviving child, the minor Plaintiff I.D.F.
                                                               2 
 
response to this communication. Defendant thus files the present motion to

compel.

      Plaintiffs respond that at the time of the depositions, Ms. Walker and Ms.

Flowers “testified that the only documents responsive to Defendant’s Notice they

would have in their possession might be letters or postcards to and from Marques

Davis, photographs of Marques Davis and/or his daughter, Plaintiff I.D.F., and

social media posts about Marques Davis.” (Doc. 75, at 1.) Plaintiffs’ counsel

indicates that Walker and Flowers “have been unable to locate any letters or post

cards to and from Marques,” but will “gladly produce any such letters or postcards

if and when they are discovered.” (Id.) Further, Walker has provided screenshots

containing photographs of Marques and/or I.D.F, which were “being concurrently

delivered to counsel for defendants” at the time Plaintiffs filed their response. (Id.,

at 2.) Plaintiff’s counsel also agreed to provide any photographs provided by

Flowers, who is no longer a party to this case. (Id.) Plaintiffs indicate that they

provided their Facebook information to opposing counsel at their depositions.

Plaintiffs contend that because both Facebook profiles are “public,” the

information is equally accessible to Defendants. (Id.)

      Defendants’ reply is concerned only with the issue of Facebook information,

including private instant messaging on that social media platform. (See Doc. 77.)




                                           3 
 
As such, the Court considers any other disputes to have been resolved between the

parties.

              In this context, Defendants contend

                             Walker testified to having two Facebook accounts, one of
                             which is referenced in Plaintiffs’ response brief. Ms.
                             Walker also testified to having a messenger function
                             associated with the accounts, and that she had received
                             information through the messenger program related to
                             Marques Davis. This information is responsive to
                             paragraph 7 of the deposition notice, and is not equally
                             available.2
                                    In addition, Plaintiffs’ public Facebook
                             information may not contain the entirety of the
                             responsive information. As demonstrated below,
                             Facebook allows a user to exempt certain information
                             from the public profile, while allowing that information
                             to be seen by ‘friends.’

(Doc. 77, at 2.) Defendants argue that they “cannot determine the totality of the

responsive information by viewing the public profile, and Plaintiffs should be

compelled to provide the entirety of the requested information.” (Id.)

                                                               ANALYSIS

I.            Legal Standards.

              Fed.R.Civ.P. 26(b) states that

                             [p]arties may obtain discovery regarding any
                             nonprivileged matter that is relevant to any party’s claim
                             or defense and proportional to the needs of the case,
                                                            
2
  Category No. 7 seeks “[c]opies of any written, recorded or electronic communications,
including phone calls, text messages, emails or electronic chat messaging, in your
possession or control which in any way relate to Marques Davis.” (Doc. 50, 51.)
                                                                  4 
 
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties’ relative
             access to relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

      Given the broad scope of relevancy in the discovery process, the Court finds

that the social media activity at issue may lead to relevant information. Further,

the Court notes that Plaintiffs have raised no actual objection to providing this

information. (See generally Doc. 75.) Rather, Plaintiffs merely state that “to the

extent Defendant seeks information that can be found on Plaintiff Shermaine

Walker and Ms. Flower’s [sic] Facebook pages, Defendants have been provided

identifying information for those public Facebook pages, and therefore have equal

access to such information.” (Doc. 75, at 2.)

      Defendants reply that “Walker testified to having two Facebook accounts,

one of which is referenced in Plaintiffs’ response brief.” (Doc. 77, at 2; Doc. 77-1,

at 2.) Defendants also point out that Walker testified to having a messenger



                                          5 
 
function associated with the accounts, and that she had received information

through the messenger program related to Marques Davis. (Doc. 77-1, at 5.)

      The Court finds that any of Ms. Walker’s Facebook messenger

communications, from any account she maintains, regarding Marques Davis or the

events at issue in this case are relevant and discoverable. Further, to the extent

either of Ms. Walker’s Facebook and/or social media accounts have privacy

settings limiting public access to her pages or postings, Defendant shall be

provided with copies of any postings, whether publicly or privately posted, on any

social media account, whether made by Walker or posted by someone else on her

Facebook page(s), “which in any way relate to the matters involved in this

lawsuit.” This information shall be produced to Defendants within thirty (30)

days of the date of this Order.

      IT IS THEREFORE ORDERED that Defendants’ Motion to Compel

(Doc. 72) is GRANTED. All supplemental responses, including responsive

documents, shall be served by Defendant within thirty (30) days of the date of

this Order.

      IT IS SO ORDERED.

      Dated this 17th day of December, 2018, at Wichita, Kansas.

                                  S/ KENNETH G. GALE
                                  HON. KENNETH G. GALE
                                  U.S. MAGISTRATE JUDGE

                                          6 
 
